  Case: 4:20-cv-00405-CDP Doc. #: 25 Filed: 04/06/21 Page: 1 of 3 PageID #: 71



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LYNN E. HUNTER,                              )
                                             )
             Plaintiff,                      )
                                             )
      v.                                     )      No. 4:20 CV 405 CDP
                                             )
ANDREW M. SAUL, Commissioner                 )
of Social Security,                          )
                                             )
             Defendant.                      )

                           MEMORANDUM AND ORDER

      Plaintiff Lynn E. Hunter, acting pro se, filed this action in March 2020

seeking judicial review of the Social Security Administration’s May 2019 decision

that she is liable for repayment of overpaid benefits. The Commissioner of Social

Security’s answer was due June 1, 2020, but he has requested and been granted

several 60-day extensions because of delay caused by the Covid-19 pandemic. The

Commissioner now seeks another 60-day extension. I will grant the

Commissioner’s current request for extension of time but will require a case-specific

response before any additional extensions are granted.

      This matter involves overpayment of benefits and whether repayment is

waived in the circumstances of the case. This case does not involve a determination

of non-disability that would require judicial review of a medical record or related

evidence. As with his earlier requests for extension of time to answer, the
  Case: 4:20-cv-00405-CDP Doc. #: 25 Filed: 04/06/21 Page: 2 of 3 PageID #: 72



Commissioner again avers that the SSA’s response to the pandemic has caused

delay in the collection, preparation, and certification of records from paper claims

files, such as the file for this case; and that the appellate office does not yet have the

file for this case in its possession. Although the Commissioner contends that it can

take several weeks for paper files such as the one in this case to reach the SSA’s

appellate offices and then many hours to copy a file for certification, this particular

case has been pending before this Court for over a year and the Commissioner’s

answer was originally due more than 10 months ago. I will grant the

Commissioner’s current request for additional time, but he must make every effort

to locate the paper file in this case within this extended period and cause a certified

copy of the file to be prepared for submission with his answer to plaintiff’s

complaint. Any further request for extension of time must be accompanied by a

detailed attestation as to the specific efforts made to comply with this directive,

including the dates of any request for retrieval of the case file, at which step of the

process the file can currently be found, and an expected date by which the file will

be certified for submission to the Court given its particular placement in the pipeline

of paper files to be prepared.

      Accordingly,

      IT IS HEREBY ORDERED that defendant Commissioner of Social

Security’s Motion for Additional Time to Respond to Plaintiff’s Complaint [24] is


                                           -2-
  Case: 4:20-cv-00405-CDP Doc. #: 25 Filed: 04/06/21 Page: 3 of 3 PageID #: 73



GRANTED, and the Commissioner’s answer and administrative record is due in

this case no later than June 4, 2021.

      IT IS FURTHER ORDERED that no additional requests for extensions of

time will be granted unless such request is accompanied by a detailed attestation as

to the Commissioner’s specific efforts to locate the paper file in this case and cause

a certified copy of the file to be prepared for submission with his answer. This

attestation must include: 1) the date(s) of any request for retrieval of the case file, 2)

at which step of the process the file can currently be found, and 3) an expected date

by which the file will be certified for submission to the Court given its particular

placement in the pipeline of paper files to be prepared by the SSA.




                                        ____________________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE



Dated this 6th day of April, 2021.




                                           -3-
